Matter of Callen v New York City Loft Bd. (2022 NY Slip Op 07496)





Matter of Callen v New York City Loft Bd.


2022 NY Slip Op 07496


Decided on December 29, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: December 29, 2022

Before: Acosta, P.J., Renwick, Manzanet-Daniels, Singh, JJ. 


Index No. 100873/17, 156504/17 Appeal No. 10322, 10322A Case No. 00857/18 

[*1]In the Matter of Robinson Callen, etc., Petitioner,
vNew York City Loft Board, Respondent, Richard Fiscina, et al., Respondents.
In the Matter of Richard Fiscina, Petitioner,
vNew York City Loft Board, Respondent, Robinson Callen, etc., et al. Respondents.



Upon remittitur from the Court of Appeals (37 NY3d 1216 [2022]), the order
entered January 16, 2020 (181 AD3d 39 [1st Dept 2020]), insofar as appealed,
unanimously reversed, with costs, and the matters remanded to the New York City Loft
Board for further proceedings in accordance with Matter of Callen v New York City Loft
Board (37 NY3d 1216).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: December 29, 2022